                                          Case 4:20-cv-00859-YGR Document 17 Filed 07/30/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MELVIN CHARLES ZIMMONS,
                                   7                                                          Case No. 20-cv-00859-YGR (PR)
                                                         Plaintiff,
                                   8                                                          ORDER DENYING MOTION FOR
                                                  v.                                          APPOINTMENT OF COUNSEL
                                   9
                                         REGISTERED NURSE LESLIE, et al.,
                                  10
                                                         Defendants.
                                  11

                                  12           Plaintiff has filed a motion for appointment of counsel to represent him in this action.
Northern District of California
 United States District Court




                                  13   There is no constitutional right to counsel in a civil case unless an indigent litigant may lose his

                                  14   physical liberty if he loses the litigation. See Lassiter v. Dep't of Soc. Servs., 452 U.S. 18, 25

                                  15   (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (no constitutional right to counsel

                                  16   in § 1983 action), withdrawn in part on other grounds on reh’g en banc, 154 F.3d 952 (9th Cir.

                                  17   1998) (en banc). The court may ask counsel to represent an indigent litigant under 28 U.S.C.

                                  18   § 1915 only in “exceptional circumstances,” the determination of which requires an evaluation of

                                  19   both (1) the likelihood of success on the merits, and (2) the ability of the plaintiff to articulate his

                                  20   claims pro se in light of the complexity of the legal issues involved. See id. at 1525; Terrell v.

                                  21   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

                                  22   Cir. 1986). Both of these factors must be viewed together before reaching a decision on a request

                                  23   for counsel under § 1915. See id.

                                  24          The Court is unable to assess at this time whether exceptional circumstances exist which

                                  25   would warrant seeking volunteer counsel to accept a pro bono appointment. The proceedings are

                                  26   at an early stage and it is premature for the Court to determine Plaintiff’s likelihood of success on

                                  27   the merits. Moreover, Plaintiff has been able to articulate his claims adequately pro se in light of

                                  28   the complexity of the issues involved. See Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103
                                          Case 4:20-cv-00859-YGR Document 17 Filed 07/30/21 Page 2 of 2




                                   1   (9th Cir. 2004). Accordingly, the request for appointment of counsel is DENIED without

                                   2   prejudice. This does not mean, however, that the Court will not consider appointment of counsel

                                   3   at a later juncture in the proceedings; that is, after Defendants have filed their dispositive motion

                                   4   such that the Court will be in a better position to consider the procedural and substantive matters at

                                   5   issue. Therefore, Plaintiff may file a renewed motion for the appointment of counsel after

                                   6   Defendants' dispositive motion has been filed. If the Court decides that appointment of counsel is

                                   7   warranted at that time, it will seek volunteer counsel to agree to represent Plaintiff pro bono.

                                   8         This Order terminates Docket No. 16.

                                   9         IT IS SO ORDERED.

                                  10   Dated: July 30, 2021                           ______________________________________
                                                                                      JUDGE YVONNE GONZALEZ ROGERS
                                  11                                                  United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
